AMENDMENT TO
LOAN AND SECURITY AGREEMENT


This Amendment ("Amendment") to Loan and Security Agreement is dated May 13,
2010, and entered into by and between Entrepreneur Growth Capital LLC
("Lender"), and Bioanalytical Systems, Inc. ("Borrower").


WHEREAS, Lender and Borrower have entered into a Loan and Security Agreement, as
may have been amended from time to time (the "Loan Agreement") dated on or about
January 11, 2010; and


WHEREAS, Borrower has failed to meet the tangible net worth covenant and has
requested that Lender waive compliance and to also permanently re-set the
tangible net worth covenant for future periods; and


WHEREAS, Lender has agreed to waive Borrower's compliance to meet the tangible
net worth covenant and to also permanently re-set the tangible net worth
covenant for future periods.


NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Loan Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:




I.           DEFINITIONS


A.          Definitions. Capitalized terms used in this Amendment, to the extent
not otherwise defined herein, shall have the same meanings as in the Loan
Agreement, as amended hereby.




II. AMENDMENTS AND AGREEMENTS


A.          Amendment to Section 4.15, Net Worth Covenant. Section 4.15 shall
be, and the same is hereby amended by re-stating the tangible net worth covenant
to be not less than $9,000,000.00.


B.           Waiver. Lender hereby waives Borrower's compliance with the
tangible net worth covenant for all periods up to and including the date of this
Amendment.
Page 1 of 3

--------------------------------------------------------------------------------


 
III. MISCELLANEOUS


A.           Conditions,. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent (unless specifically waived
in writing by Lender):


 
(i)
there shall have occurred no material adverse change in the business,
operations, financial conditions, profits or prospects, or in the Collateral of
the Borrower;



 
(ii)
Borrower shall have executed and delivered such other documents and instruments
as Lender may require;
        (iii) Borrower shall have paid Lender a fee in the amount of $15,000.00
as consideration for the consent and execution of the Amendment. Lender has
agreed to accept the accommodation fee in five (5) weekly installments of
$3,000/week. Borrower hereby authorizes Lender to automatically charge
Borrower's loan account the sum of $3,000.00 each Monday, commencing Monday May
17, 2010, until the accommodation fee is paid in full.         (iv) all
corporate proceedings taken in connection with the transactions contemplated by
this Amendment and all documents, instruments and other legal matters incident
thereto shall be satisfactory to Lender and its legal counsel.      

B.          Ratification. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Loan Agreement and, except as expressly modified and superseded by this
Amendment, the terms and provisions of the Loan Agreement, are ratified and
confirmed and shall continue in full force and effect.


C.          Corporate Action. The execution, delivery and performance of this
Amendment have been authorized by all requisite corporate action on the part of
Borrower and will not violate the Articles of Incorporation or Bylaws of
Borrower.


D.          Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.


E.           Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of Lender and Borrower and their respective successors and
assigns.
Page 2 of 3

--------------------------------------------------------------------------------



F.          Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument. An executed facsimile of this Amendment shall be deemed to be a
valid and binding agreement between the parties hereto.




IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
above written.

             
ENTREPRENEUR GROWTH CAPITAL LLC,
as Lender
         
 
By:
/s/ Charles L. Bert       Name: Charles L. Bert       Title: Vice President    
     

 

             
BIOANALYTICAL SYSTEMS, INC.,
as Borrower
         
 
By:
/s/ Michael R. Cox       Name: Michael R. Cox       Title: Vice President -
Finance          

 
Page 3 of 3

--------------------------------------------------------------------------------

